Citation Nr: 0841493	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  06-10 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1952 to 
November 1965.  He died in April 2005.  The appellant is his 
widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The Board notes that in March 2005, a month before he died, 
the veteran filed several increased rating claims and a claim 
for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
As such, these claims were still pending at the time of his 
death in April 2005.  Soon after his death, in May 2005, the 
appellant filed a VA Form 21-534, Application for Dependency 
and Indemnity Compensation, Death Pension and Accrued 
Benefits By a Surviving Spouse or Child.  In this vein, 
claims for death pension, compensation, or dependency and 
indemnity compensation (DIC) are deemed to include a claim 
for accrued benefits if supported by the facts of the case, 
as is the case here.  38 U.S.C. § 5101(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.152(b), 3.1000(c) (2008).  

The RO addressed the increased rating and TDIU issues as 
claims for accrued benefits, but denied them in the September 
2005 rating decision on appeal.  However, the appellant did 
not perfect an appeal of any of these accrued benefits claims 
by filing a notice of disagreement (NOD) and substantive 
appeal (e.g., VA Form 9 or equivalent statement).  See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  
Specifically, in the December 2005 NOD, the appellant only 
expressed disagreement with the cause of death claim now on 
appeal.  Therefore, the accrued benefits claims are not 
before the Board at this time, since no intent was expressed 
to appeal these issues.   

FINDINGS OF FACT

1.  The veteran died on April [redacted], 2005.  The death 
certificate lists the causes of death as myocardial 
infarction due to sepsis due to cirrhosis.
 
2.  There is no evidence of myocardial infarction or sepsis 
or cirrhosis (i.e., the causes of the veteran's death) during 
his military service or for many years thereafter, and there 
is no link between the causes of his death and his military 
service.

3.  There also is no competent evidence of record that his 
service-connected discogenic disc disease, right orchiectomy, 
and internal hemorrhoids were a principal or contributory 
cause of his death.  


CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.1(k). 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals overall compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of VCAA letters from the RO to the appellant dated in May 
2005 and October 2006.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
her about the information and evidence not of record that was 
necessary to substantiate her cause of death claim; (2) 
informing her about the information and evidence the VA would 
seek to provide; (3) and informing her about the information 
and evidence she was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With regard to additional notice, the October 2006 letter 
from the RO further advised the appellant that an effective 
date will be assigned if service connection for cause of 
death is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 
486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

With regard to the timing of his VCAA notice, the Board sees 
the RO did not provide the appellant all necessary VCAA 
notice prior to initially adjudicating her claim in September 
2005, the preferred sequence.  But in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew, as if that decision was never 
made.  Rather, VA need only ensure the appellant receives (or 
since has received) content-complying VCAA notice, followed 
by readjudication of her claim, such that the intended 
purpose of the notice is not frustrated and she is still 
provided proper due process.  In other words, she must be 
given an opportunity to participate effectively in the 
processing of her claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, however, the RO provided additional VCAA Dingess notice 
in 2006, but did not go back and readjudicate the claim by 
way of a subsequent SSOC.  So in essence, based on the above 
caselaw, the timing defect in VCAA notice was not rectified.  
Regardless, the Court also recently held the failure of the 
claimant to submit additional evidence following proper 
notification may constitute a waiver of readjudication or 
render the error harmless.  Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007).  Here, the appellant did not submit any 
additional pertinent evidence in response to the final 
Dingess notice letter.   Therefore, the absence of a 
subsequent SSOC after this notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication.  Medrano, 21 Vet. App. at 
173.  It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted on this particular basis. 

However, with regard to content of VCAA notice, the Board 
observes no VCAA notice letter of record was fully complaint 
with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), in 
that no letter of record discussed an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  
            
In this regard, in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the Federal Circuit Court held that any error by 
VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1), concerning any element of a 
claim, is presumed prejudicial.  Further, VA, not the 
appellant, has the burden of rebutting this presumption by 
showing the error was not prejudicial to the appellant in 
that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
            
Here, the Board finds that the presumption of prejudice due 
to the content error by not providing Hupp notice for her DIC 
claim has been rebutted based on her contentions and the 
communications provided to her by VA over the course of this 
appeal, a reasonable person would understand what is needed 
to prove her claim.
          
Specifically, the appellant submitted personal statements, 
hospital records, and a death certificate showing actual 
knowledge of the evidence required to prove her DIC claim.  
Moreover, the March 2006 SOC provided the appellant with a 
summary of the reasons and bases for the RO's decision to 
deny her cause of death claim as there was no evidence to 
link the causes of death listed on the veteran's death 
certificate with his military service.  Overall, the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of her DIC claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
appellant was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, so 
found the error was harmless).  Therefore, the presumption of 
prejudice due to a possible content error for her cause of 
death claim has been rebutted.  

With respect to the duty to assist, the RO has secured 
service treatment records (STRs) and relevant VA inpatient 
records.  In addition, the appellant has also submitted 
personal statements, private hospital records, a death 
certificate, and a marriage certificate.  

The Board acknowledges that the appellant authorized VA to 
obtain nursing home records from Countryside Manor in June 
2005.  However, there is no indication these records would be 
relevant to her cause of death claim.  The veteran was 
discharged to this nursing home after his VA inpatient 
hospitalization in March 2005.  He remained there until April 
[redacted], 2005 when he became nonresponsive at dinner.  There is no 
indication that he received any relevant medical treatment at 
the nursing home, since the moment he became ill he was 
transferred to a private hospital where he died shortly 
thereafter.  In this regard, the Board notes that VA is also 
required to make reasonable efforts to obtain private medical 
records that are "relevant" to the claim.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(1).  Any private nursing home 
records not currently secured could not alter the ultimate 
disposition of the appeal.  VA is not required to search for 
evidence which, even if obtained, would make no difference in 
the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the Board finds that the evidence here does not 
require that a VA medical opinion be obtained with respect to 
appellant's DIC claim for benefits.  In this vein, the Board 
acknowledges the recent Federal Circuit cases of DeLaRosa v. 
Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) and Wood v. 
Peake, 520 F.3d 1345 (Fed. Cir. 2008), which held that 38 
U.S.C.A. § 5103A(a) does not require the VA to assist a 
claimant in obtaining a medical opinion or examination in a 
DIC claim when no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Here, 
there is no allegation or evidence of treatment in the 
veteran's STRs for the eventual causes of his death listed on 
his death certificate, that is, myocardial infarction, 
sepsis, or cirrhosis.  In addition, the appellant has never 
stated how these conditions would be related to his military 
service, and no competent medical evidence of record 
demonstrates any such link.  Nor is there any evidence that 
any of his already service-connected disabilities were a 
principal or contributory cause of death.  Consequently, 
there is no reasonable possibility of substantiating this 
claim on any basis, and a medical opinion is not warranted.  

Thus, the Board is satisfied that all relevant evidence 
identified by the appellant has been secured, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Law and Regulations for Cause of Death with 
Analysis

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran, with service connection 
determined according to the standards applicable to 
disability compensation. 38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.5(a) (2008); see generally 38 
U.S.C.A. Chapter 11.  Generally, a veteran's death is service 
connected if it resulted from a disability incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 
3.1(k), 3.303.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  In such case, 
the physician must relate the current condition to the period 
of service.  Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, as discussed above, 
or by use of applicable presumptions, if available.  38 
C.F.R. § 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

As to presumptive service connection, some chronic diseases, 
such as certain heart disorder and cirrhosis, are presumed to 
have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In this case, the veteran died on April [redacted], 2005.  The death 
certificate lists the principal causes of death as myocardial 
infarction due to sepsis due to cirrhosis.  No contributory 
causes of death were listed.  At the time of his death, the 
veteran had the following service-connected disabilities: 
discogenic disc disease, rated as 60 percent disabling; right 
orchiectomy, rated as 10 percent disabling; and internal 
hemorrhoids, rated as 0 percent disabling.  The combined 
service-connected disability rating was 60 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  In addition, the 
veteran was receiving special monthly compensation (SMC) 
under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) on 
account of anatomical loss of a creative organ.  

The appellant generally asserts that the veteran's death 
should be service-connected.  

With regard to his already service-connected discogenic disc 
disease, right orchiectomy, and internal hemorrhoids, there 
is no competent evidence of record that these disorders were 
a principal or a contributory cause of his death.  
38 C.F.R. § 3.312(a).  That is, the Board finds no competent 
evidence of a nexus between the causes of his death listed on 
the death certificate and any of his service-connected 
disabilities.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Van Slack, 5 Vet. App. at 502 (1993).  As to his already 
service-connected disabilities, the death certificate does 
not mention any of these disorders as either principal or 
contributory causes of his death.  In fact, the box for 
contributory causes of death was left blank.  There is also 
no other medical evidence in the claims file suggesting his 
service-connected injuries contributed to any of the causes 
of his death.  In making this determination, the Board has 
reviewed the medical evidence immediately preceding his death 
-that is, VA inpatient records dated in February and March 
2005, as well as private medical evidence from Johnson 
Regional Medical Center dated in April 2005.  

These records reveal that he was initially hospitalized in 
February 2005 for two days at Johnson Regional Medical Center 
for syncope and ascites.  He was then transferred to the VA 
Hospital at Fayetteville, Arkansas for a period of 16 days.  
Several nonservice-connected disorders were listed as active 
problems in a VA inpatient consult dated in March 2005 - 
syncope, ascites, cirrhosis, diabetes mellitus, chronic 
ischemic heart disease, dementia, anemia, and a right toe 
fracture, in addition to several others.  This consult added 
that his cirrhosis and ascites were most likely due to his 
alcohol abuse.  It was noted that he had mobility deficits, 
and that he had osteoarthritis as well.  One VA treatment 
note dated on March 8, 2008, indicated that the veteran could 
not even lift his legs out of bed.  He had lower extremity 
swelling.  However, there was no specific reference to his 
service-connected discogenic disc disease.  Various VA 
physical therapy notes from March 2005 did not discuss his 
service-connected discogenic disc disease.  His service-
connected right orchiectomy and internal hemorrhoids were not 
even mentioned.  In short, there was no indication he was 
hospitalized due to his service-connected disabilities.  The 
veteran was stable until his discharge to a nursing home on 
March 9, 2005, according to the VA discharge summary.  

He was rehospitalized on April [redacted], 2005 at the Johnson 
Regional Medical Center when he became nonresponsive at 
dinner at a nursing home.  Upon hospitalization, it was noted 
he had a history of a lumbar spine disorder, but that he 
currently could move from side to side.  Significantly, it 
was noted he was "emaciated."  A physician's order noted 
that his admitting diagnoses were hypotensive with renal 
failure.  A systems assessment upon admission also noted 
renal failure.  A progress note dated on April [redacted], 2005, the 
day of his death, assessed end stage cirrhosis, dementia, and 
acute renal failure with hypotension.  The acute renal 
failure was described as "his predominant problem," and his 
condition was assessed as "grave."  It was noted that he 
was unable to sit up.  He died the same day.  His discharge 
summary from Johnson Regional Medical Center listed his cause 
of death as probable acute myocardial infarction caused by 
sepsis syndrome.  However, again, there is no medical 
evidence suggesting that his service-connected disorders were 
a contributory cause of his death, according to these very 
probative medical records.
 
That is to say, the evidence does not show that his service-
connected disorders contributed substantially or materially, 
combined, aided, or lent assistance to the cause of his 
death.  38 C.F.R. § 3.312(c).  No medical profession has 
indicated as such, and his medical records preceding death do 
not make any such implication.  The Board emphasizes that it 
is not sufficient to show these disorders casually shared in 
producing death, but rather it must be shown there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

Finally, with regard to the actual causes of death listed on 
his death certificate - specifically, myocardial infarction 
due to sepsis due to cirrhosis, there is no competent 
evidence of a relationship between these disorders and the 
veteran's period of military service from February 1952 to 
November 1965.  38 C.F.R. §§ 3.1(k), 3.303; Boyer, 210 F.3d 
at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); Van Slack, 5 Vet. App. at 502 (1993).  

Here, STRs are negative for any complaint, treatment, or 
diagnosis of these disorders.  Post-service, since there is 
no objective indication of a heart disorder or cirrhosis 
within one year after service, the veteran is not entitled to 
application of the presumptive provisions either.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In fact, the medical evidence shows the veteran was 
not diagnosed with any of these disorders until decades after 
his discharge from service.  In particular, VA treatment 
records dated in the 1980s and 1990s, as well as VA 
examinations conducted in 1976, 1990, 1991, and 1994 do not 
mention any treatment for these eventual causes of his death.  
The death certificate dated the onset of his cirrhosis to two 
years prior to death, his sepsis to two days prior to death, 
and his myocardial infarction to one hour prior to death.  
The U. S. Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service-connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, 
service connection for these disorders may not be established 
based on chronicity in service or continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 494-97.  In any event, the appellant-widow 
never specifically contended, and evidence does not otherwise 
establish, that the causes of death listed on the death 
certificate began during the veteran's military service many 
years ago.

Although the appellant is competent to report her 
observations on the veteran's medical symptoms and discomfort 
before his death, she is not competent to render an 
etiological opinion as to the medical cause(s) of his death, 
absent evidence showing that she has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for the cause of the 
veteran's death, so there is no reasonable doubt to resolve 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Board sympathizes with the appellant's assertion in her 
March 2006 substantive appeal that even if the veteran's 
death was not related to his military service, she still 
should be entitled to some sort of survivor's benefits.  
However, the Board's actions are bound by the applicable law 
and regulations as written and has no power to grant benefits 
not authorized by law.  38 U.S.C.A. § 7104(c).  On this 
point, the Board sees certain other payments (commonly called 
a death pension) are available to the surviving spouse of a 
veteran because of his nonservice-connected death, as long as 
the veteran served for the required period of time during 
wartime subject to certain income limitations.  See 38 
U.S.C.A. §§ 101, 1541 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.23, 3.3 (2008).  But here, the RO denied the appellant's 
claim for death pension in September 2005 because her income 
exceeded the annual pension rate determined by law.  In any 
event, the appellant's eligibility for death pension payments 
is not before the Board at this time, since the appellant did 
not file a NOD with respect to this particular issue after 
the RO's September 2005 decision.    


ORDER

Service connection for the cause of the veteran's death is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


